Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Claims 1, 3-6, 16, 17, and 20 are pending.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the nondensified structure" at the end.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6, 16, 17, and 20 are rejected for depending on the indefinite claim 1.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,776,630 to Bohnstedt, in view of US 4,407,063 to Johnson and JP 60-001754 to Aoyanagi (translation provided for citation).
Regarding claim 1, Bohnstedt teaches a separator comprising: 
a single layer thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; and
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1).
	Although Bohnstedt does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
	Bohnstedt teaches that the separator is processed to form a pocket by use of heat or ultrasonic means or with the mechanical process for producing pockets (column 3, lines 12-17), but does not expressly teach that the peripheral regions each have a densified structure.
	Johnson also relates to a battery separator and teaches that a separator sheet is folded in half with edges overlapping on both sides, which are sealed by compression, resulting in a densified structure in each of the peripheral regions as the compression causes collapse of micropores in the peripheral regions (Fig. 5; column 10, lines 8-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed densified structure in each of the peripheral regions of the separator of Bohnstedt, motivated by the fact that Johnson demonstrates a known compression technique to seal the battery separator into a pocket or envelope (Fig. 5; column 10, lines 8-45) and, as a result, densified structures in the peripheral regions would have been formed. 
	Finally, Johnson teaches that the compression causes collapse of micropores in the peripheral regions (Fig. 5; column 10, lines 8-45), but do not expressly teach at least 10% volume reduction in comparison to the average porosity of the nondensified structure.
Aoyanagi also relates to a battery separator in a sack-like form and teaches that separator parts touching the sides of a plate 1 are treated so as to decrease the porosity of the parts to around 50% or eliminate the porosity thereby forming dense areas 4 (abstract; pages 2 and 3).
It would have been obvious to one of ordinary skill in the art at time of invention to have achieved the claimed difference in porosity between the peripheral regions and the nondensified structure of the separator of Johnson as Aoyanagi demonstrates that the dense areas in side edges of the separator prevent short circuit due to deposition of liberated active substance and thereby increase the life of the battery (page 4). The prior art separator is capable of being used for a lead acid battery as its structure and material meet the claim limitations.	
Regarding claim 16, Bohnstedt teaches a separator pocket or an envelope separator comprising the battery separator of claim 1 (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64). The prior art product reads on the claimed envelope battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claims 3, 4, and 17, Bohnstedt teaches that the sheet material is formed into a pocket or an envelope, wherein overlapping edges of the envelope are mechanically sealed to one another (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64).

Claims 5, 6, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohnstedt, Johnson, and Aoyanagi as applied to claims 1, 3, and 16 above, in view of US 6,410,183 to Weerts et al.
Regarding claims 5, 6, and 20, Bohnstedt teaches that all acid-resistant thermoplastic materials are suitable for the manufacture of the separators according to the invention, preferably polyvinyl chloride, polyethylene and polypropylene (column 2, lines 10-14), but does not expressly teach a lead acid battery comprising the battery separator of claims 1, 3, 9, 12, and 16, respectively.
Weerts et al. teaches a lead acid battery that comprises a battery separator or envelope battery separator made of microporous polyethylene (abstract; column 1, lines 4-37).
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed lead acid battery using the battery separator or envelope battery separator of Bohnstedt, because the separator of Bohnstedt made from acid-resistant thermoplastic sheet is capable of being used in a lead acid battery and Weerts et al. demonstrates using a separator made of the same material in a lead acid battery. The skilled artisan would have obtained expected results applying a known element to a known product.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. Applicant argued that the structure and functioning of an envelope versus a single layer sheet membrane (not an envelope) is significantly different and should be given weigh in a patentability consideration. The Examiner respectfully disagrees. As explained above, the prior arts render obvious an envelope separator made from a single layer thermoplastic sheet folded in half and sealed in the edges on both sides, resulting in densified structures in the peripheral regions. That single layer thermoplastic sheet reads on the claimed battery separator of claim 1. Furthermore, the separator of claim 1 in the present inveniton is formed into an envelope separator just as in the prior arts. Finally, Aoyanagi has been cited here to address the claimed volume reduction in porosity of the densified structures, which prevents short circuit due to deposition of liberated active substance and thereby increase the life of the battery (Aoyanagi page 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725